SEC Registration Nos. Nos. 811-22212 and 333-152031 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 6 XX and/or REGISTRATION STATEMENT UNDER THE INVESTMENT ACT OF 1940 Amendment No. 6XX Calvert SAGE Fund (Exact Name of Registrant as Specified in Charter) 4550 Montgomery Avenue Bethesda, Maryland 20814 (Address of Principal Executive Offices) Registrant's Telephone Number: (301) 951-4800 William M. Tartikoff 4550 Montgomery Avenue Bethesda, Maryland 20814 (Name and Address of Agent for Service) It is proposed that this filing will become effective X Immediately upon filing pursuant to paragraph (b) on, [date] pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on, [date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on, [date] pursuant to paragraph (a)(2) of rule 485. Calvert Equity and Asset Allocation Funds PROSPECTUS Class A, B, C and Y January 31, Class (Ticker) Calvert Signature Strategies™ Calvert Balanced Portfolio A (CSIFX) B (CSLBX) C (CSGCX) Calvert Equity Portfolio A (CSIEX) B (CSEBX) C (CSECX) Y (CIEYX) Calvert Social Index Fund A (CSXAX) B (CSXBX) C (CSXCX) Calvert Enhanced Equity Portfolio A (CMIFX) B (CDXBX) C (CMICX) Calvert Large Cap Growth Fund A (CLGAX) B (CLGBX) C (CLGCX) Y (CLGYX) Calvert Capital Accumulation Fund A (CCAFX) B (CWCBX) C (CCACX) Y (CCAYX) Calvert International Equity Fund A (CWVGX) B (CWVBX) C (CWVCX) Y (CWEYX) Calvert International Opportunities Fund A (CIOAX) C (COICX) Y (CWVYX) Calvert Small Cap Fund A (CCVAX) B (CSCBX) C (CSCCX) Calvert Solution Strategies™ Calvert Global Alternative Energy Fund A (CGAEX) C (CGACX) Calvert Global Water Fund A (CFWAX) C (CFWCX) Y (CFWYX) Calvert SAGE Strategies™ Calvert Large Cap Value Fund A (CLVAX) C (CLVCX) Y (CLVYX) Calvert Asset Allocation Funds Calvert Conservative Allocation Fund A (CCLAX) C (CALCX) Calvert Moderate Allocation Fund A (CMAAX) C (CMACX) Calvert Aggressive Allocation Fund A (CAAAX) C (CAACX) These securities have not been approved or disapproved by the Securities and Exchange Commission (“SEC”) or any State Securities Commission, and neither the SEC nor any State Securities Commission has determined that this Prospectus is accurate or adequate. Any representation to the contrary is a criminal offense. Calvert Equity and Asset Allocation Funds Prospectus Class A, B, C and Y January 31, 2011 TABLE OF CONTENTS Page FUND SUMMARIES (This section summarizes Fund fees, investment strategies, risks, past performance, and purchase and sale procedures.) 1 Calvert Signature Strategies™ Calvert Balanced Portfolio 1 Calvert Equity Portfolio 5 Calvert Social Index Fund 9 Calvert Enhanced Equity Portfolio 12 Calvert Large Cap Growth Fund 15 Calvert Capital Accumulation Fund 19 Calvert International Equity Fund 23 Calvert International Opportunities Fund 27 Calvert Small Cap Fund 31 Calvert Solution Strategies™ Calvert Global Alternative Energy Fund 34 Calvert Global Water Fund 38 Calvert SAGE Strategies™ Calvert Large Cap Value Fund 42 Calvert Asset Allocation Funds Calvert Conservative Allocation Fund 46 Calvert Moderate Allocation Fund 50 Calvert Aggressive Allocation Fund 54 ADDITIONAL INFORMATION THAT APPLIES TO ALL FUNDS 58 Tax Information 58 Payments to Broker/Dealers and Other Financial Intermediaries 58 Information regarding changes in calvert fund references and calvert operating company name changes 59 MORE INFORMATION ON FEES AND EXPENSES (This section provides details on Fund fees and expenses.) 60 MORE INFORMATION ON INVESTMENT STRATEGIES AND RISKS (This section provides details on Fund investment strategies and risks.) 63 Description of Alternative Energy Indices; Description of Water Indices 67 Fund of Funds Structure 69 Portfolio Holdings 69 ABOUT SUSTAINABLE AND SOCIALLY RESPONSIBLE INVESTING (This section describes the sustainable and socially responsible investment criteria of the Funds.) 69 Calvert Signature Strategies™ Investment Selection Process 69 Sustainable and Socially Responsible Investment Criteria 70 Shareholder Advocacy and Corporate Responsibility 73 Calvert Solution Strategies™ Investment Selection Process 73 Sustainable and Socially Responsible Investment Criteria 74 Calvert SAGE Strategies™ Investment Selection Process 75 Sustainable and Responsible Investment 76 SAGE™ Enhanced Engagement Strategy 76 Calvert Asset Allocation Funds Investment Selection Process; Sustainable and Socially Responsible Investment Criteria 76 Special Investment Programs 77 High Social Impact Investments 77 Special Equities 77 Manager Discovery Program 78 MANAGEMENT OF FUND INVESTMENTS (This section provides details on Fund investment managers.) 78 About Calvert 78 More Information about the Advisor, Subadvisors and Portfolio Managers 78 Advisory Fees 83 Consulting Fees 83 SHAREHOLDER INFORMATION (This section provides details on how to purchase and sell Fund shares, how shares are valued, and information on dividends, distributions and taxes.) 84 How to Buy Shares 84 Getting Started – Before You Open an Account 84 Choosing a Share Class 84 Calculation of Contingent Deferred Sales Charge and Waiver of Sales Charges 87 Reduced Sales Charges (sales load breakpoints/discount) 88 Reinstatement Privilege 90 Distribution and Service Fees 90 Service Fees and Arrangements with Broker/Dealers 90 How to Open an Account 91 How Shares are Priced 92 When Your Account will be Credited 93 How to Sell Shares 94 Other Calvert Features/Policies (Exchanges, Market Timing Policy, etc.) 96 Dividends, Capital Gains and Taxes 98 DESCRIPTION OF UNDERLYING FUNDS (This section describes underlying Calvert funds in which the Asset Allocation Funds invest.) 100 SUSTAINABLE AND SOCIALLY RESPONSIBLE INVESTING BY THE UNDERLYING FUNDS (This section provides information about sustainable and socially responsible investing by underlying Calvert funds in which the Asset Allocation Funds invest.) 103 FINANCIAL HIGHLIGHTS (This section provides selected information from the financial statements of the Funds.) 106 Calvert Balanced Portfolio 107 Calvert Equity Portfolio 110 Calvert Social Index Fund 114 Calvert Enhanced Equity Portfolio 117 Calvert Large Cap Growth Fund 119 Calvert Capital Accumulation Fund 124 Calvert International Equity Fund 127 Calvert International Opportunities Fund 131 Calvert Small Cap Fund 134 Calvert Global Alternative Energy Fund 136 Calvert Global Water Fund 138 Calvert Large Cap Value Fund 140 Calvert Conservative Allocation Fund 143 Calvert Moderate Allocation Fund 145 Calvert Aggressive Allocation Fund 147 FUND SUMMARY Calvert Signature Strategies™ CALVERT BALANCED PORTFOLIO* Class (Ticker): A (CSIFX) B (CSLBX) C (CSGCX) INVESTMENT OBJECTIVE The Fund seeks to achieve a competitive total return through an actively managed portfolio of stocks, bonds, and money market instruments which offer income and capital growth opportunity and which satisfy the investment criteria, including financial, sustainability and social responsibility factors. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Calvert non-money market mutual funds. More information about these and other discounts is available from your financial professional and under “Choosing a Share Class” on page 84 and “Reduced Sales Charges” on page 88 of this Prospectus, and under “Method of Distribution” on page 54 of the Fund’s Statement of Additional Information (“SAI”). Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Maximum sales charge (load) on purchases (as a % of offering price) 4.75% None None Maximum deferred sales charge (load) (as a % of amount purchased or redeemed, whichever is lower) 1 None 5.00% 1.00% Redemption fee (as a % of amount redeemed or exchanged within 30 days of purchase) 2.00% 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Class A Class B Class C Management fees 0.70% 0.70% 0.70% Distribution and service (12b-1) fees 0.23% 1.00% 1.00% Other expenses 0.30% 0.57% 0.42% Acquired fund fees and expenses 0.03% 0.03% 0.03% Total annual fund operating expenses 1.26% 2.30% 2.15% 1 The contingent deferred sales charge reduces over time. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that:  you invest $10,000 in the Fund for the time periods indicated and then either sell or hold your shares at the end of those periods;  your investment has a 5% return each year; and  the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, under these assumptions your costs would be: Number of Years Investment is Held Class A Class B Class C Sold Held Sold Held 1 $597 $733 $233 $318 $218 3 $856 $1,118 $718 $673 $673 5 $1,134 $1,430 $1,230 $1,154 $1,154 10 $1,925 $2,375 $2,375 $2,483 $2,483 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 75% of its portfolios average value. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies The Fund typically invests about 60% of its net assets in stocks and 40% in bonds or other fixed-income investments. Stock investments are primarily common stock in large-cap companies. Fixed-income investments are primarily a wide variety of investment grade securities, including corporate debt securities, mortgage-backed securities and asset-backed securities. The Fund invests in debt and mortgage-backed securities issued by government-sponsored enterprises (GSEs) such as the Federal National Mortgage Association (FNMA) and the Federal Home Loan Mortgage Corporation (FHLMC). The Fund may also invest in repurchase agreements. An investment grade debt security is rated BBB or higher by a nationally recognized statistical rating organization (NRSRO), or is an unrated bond determined by the Advisor to be of comparable quality. The Fund may also invest in unrated debt securities. The Fund invests in a combination of stocks, bonds and money market instruments in an attempt to provide a complete investment portfolio in a single product. The Advisor rebalances the portfolio quarterly to adjust for changes in market value. The equity portion of the Fund is primarily a large cap core U.S. domestic portfolio, although the Fund may also invest in foreign stocks and mid-cap stocks. The equity portion of the Fund seeks companies that have the potential to outperform the market through exceptional growth and/or valuation improvement. The fixed-income portion of the Fund reflects an active trading strategy, seeking total return. The Fund may also use a hedging technique that includes the purchase and sale of U.S. Treasury securities and related futures contracts for the purpose of managing the duration of the Fund. The Subadvisors select the equity investments, while the Advisor manages the fixed-income assets and determines the overall asset class mix for the Fund depending upon its view of market conditions and economic outlook. Sustainable and Socially Responsible Investing . The Fund seeks to invest in companies and other enterprises that demonstrate positive environmental, social and governance performance as they address corporate responsibility and sustainability challenges. Calvert believes that there are long-term benefits in an investment philosophy that attaches material weight to the environment, workplace relations, human rights, Indigenous Peoples rights, community relations, product safety and impact, and corporate governance and business ethics. Calvert also believes that managing risks and opportunities related to these issues can contribute positively to company performance as well as to investment performance over time. The Fund has sustainable and socially responsible investment criteria that reflect specific types of companies in which the Fund seeks to invest and seeks to avoid investing. Investments are first selected for financial soundness and then evaluated according to the Funds sustainable and socially responsible investment criteria. Investments must be consistent with the Funds current investment criteria, including financial, sustainability and social responsibility factors, the application of which is in the economic interest of the Fund and its shareholders. Principal Risks You could lose money on your investment in the Fund, or the Fund could underperform, because of the risks described below. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Management Risk. Individual stocks and bonds in the Fund may not perform as expected, and the Funds portfolio management practices may not achieve the desired result. For the fixed-income portion of the Fund, the Advisors forecast as to interest rates may not be correct. Stock Market Risk. The stock market may fall in value, causing prices of stocks held by the Fund to fall. Common Stock Risk. Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a companys financial condition, on overall market and economic conditions, and on investors perception of a companys well-being. Large-Cap Company Risk. Large-cap companies may be unable to respond quickly to new competitive challenges such as changes in technology, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Mid-Cap Company Risk . Prices of mid-cap stocks can be more volatile than those of larger, more established companies. Mid-cap companies are more likely to have more limited product lines, fewer capital resources and less depth of management than larger companies. Foreign Securities Risk. Investing in foreign securities involves additional risks relating to political, social, and economic developments abroad. Other risks result from differences between regulations that apply to U.S. and foreign issuers and markets, and the potential for foreign markets to be less liquid and more volatile than U.S. markets. Foreign Currency Risk. Securities that trade or are denominated in currencies other than the U.S. dollar may be adversely affected by fluctuations in currency exchange rates. When the U.S. dollar strengthens relative to a foreign currency, the U.S. dollar value of an investment denominated in that currency will typically fall. Bond Market Risk. The market prices of bonds held by the Fund may fall. Interest Rate Risk. A change in interest rates may adversely affect the value of fixed-income securities. When interest rates rise, the value of fixed-income securities will generally fall. Longer-term securities are subject to greater interest rate risk. Credit Risk. The credit quality of fixed-income securities may deteriorate, which could lead to default or bankruptcy of the issuer where the issuer becomes unable to pay its obligations when due. Mortgage-Backed Security Risk. Debt and mortgage-backed securities issued by GSEs such as FNMA and FHLMC are neither insured nor guaranteed by the U.S. Treasury and are not backed by the full faith and credit of the U.S. government. Such securities are only supported by the credit of the GSE. The U.S. government recently provided financial support to FNMA and FHLMC, but there can be no assurance that it will support these or other GSEs in the future. Mortgage-backed securities also involve prepayment risk and extension risk. Unrated Security Risk. Unrated securities may be less liquid than rated securities determined to be of comparable quality. The Funds purchase of unrated securities depends on the Advisors analysis of credit risk without the assessment of an NRSRO. Active Trading Strategy Risk. The fixed-income portion of the Fund employs an active style that seeks to position the Fund with securities that offer the greatest price appreciation while minimizing risk. This style can result in higher turnover (exceeding 100%), may translate to higher transaction costs and may increase your tax liability. Futures Contracts Risk. The value of a futures contract tends to increase and decrease in tandem with the value of the underlying instrument. The price of futures can be highly volatile; using them could lower total return, and the potential loss from futures can exceed the Funds initial investment in such contracts. Repurchase Agreement Risk. A repurchase agreement exposes the fixed-income portion of the Fund to the risk that the party that sells the security may default on its obligation to repurchase it. The Fund may lose money because it cannot sell the security at the agreed-upon time and price or the security loses value before it can be sold. Performance The following bar chart and table show the Funds annual returns and its long-term performance, which give some indication of the risks of investing in the Fund. The bar chart shows how the performance of the Class A shares has varied from year to year. The table compares the Funds performance over time with that of a broad-based securities market index, a composite index and an average. The Funds past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. For updated performance information, visit www.calvert.com. The return for each of the Funds other Classes of shares will differ from the Class A returns shown in the bar chart, depending upon the expenses of that Class. The bar chart does not reflect any sales charge that you may be required to pay upon purchase or redemption of the Funds shares. Any sales charge will reduce your return. Calendar Year Total Returns for Class A at NAV Quarter Total Ended Return Best Quarter (of periods shown) 9/30/2009 11.47% Worst Quarter (of periods shown) 12/31/2008 -18.24% The average total return table shows the Funds returns with the maximum sales charge deducted, and no sales charge has been applied to the indices used for comparison in the table. After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your tax situation and may differ from those shown. The after-tax returns shown are not relevant to you if you hold your Fund shares through a tax-deferred arrangement such as a 401(k) plan or individual retirement account. The return after taxes on distributions and sale of Fund shares may be higher than the return before taxes because the calculation assumes that shareholders receive a tax benefit for capital losses incurred on the sale of their shares. After-tax returns are shown only for Class A shares; after-tax returns for other Classes will vary. Average Annual Total Returns (as of 12/31/10) (with maximum sales charge deducted) 1 year 5 years 10 years Class A: Return before taxes 5.62% 0.80% 1.40% Return after taxes on distributions 5.42% 0.26% 0.85% Return after taxes on distributions and sale of Fund shares 3.81% 0.54% 0.96% Class B 4.80% 0.59% 0.87% Class C 8.95% 0.86% 0.92% Russell 1000 Index 16.10% 2.59% 1.83% Balanced Composite Index* 13.05% 3.95% 3.71% Lipper Mixed-Asset Target Allocation Growth Funds Avg. 12.78% 3.32% 3.13% (Index reflects no deduction for fees, expenses or taxes. Lipper Average reflects no deduction for taxes.) * The Fund also shows the Balanced Composite Index (60% Russell 1000 Index; 40% Barclays Capital U.S. Credit Index) because it is more consistent with the Fund’s portfolio construction process and represents a more accurate reflection of the Fund’s anticipated risk and return patterns. PORTFOLIO MANAGEMENT Investment Advisor. Calvert Investment Management, Inc. (named Calvert Asset Management Company, Inc. prior to 4/30/11) Allocation of Assets and Portfolio Managers: Portfolio Manager Name Title Length of Time Managing Fund Natalie A. Trunow Senior Vice President, Chief Investment Officer - Equities, Calvert Since September 2008 Fixed-Income Investments: Portfolio Manager Name Title Length of Time Managing Fund Gregory Habeeb Senior Vice President, Portfolio Manager, Calvert Since January 1997 Equity Investments: Investment Subadvisors. New Amsterdam Partners LLC (“New Amsterdam”) and Profit Investment Management (“Profit”) Portfolio Manager Name Title Length of Time Managing Fund Michelle Clayman, CFA Managing Partner, Chief Investment Officer, New Amsterdam Since June 2004 Nathaniel Paull, CFA Partner, Senior Portfolio Manager, New Amsterdam Since June 2004 Eugene A. Profit Chief Executive Officer, Profit Since October 2002 BUYING AND SELLING SHARES Class B shares of the Fund are not offered for new purchases, as described under “Choosing a Share Class” on page 84 of this Prospectus. You can buy, sell (redeem) or exchange shares of the Fund, either through a financial professional or directly from the Fund, on any day that the New York Stock Exchange is open. The share price is based on the Fund’s net asset value, determined after receipt of your request in good order. Minimum Investments Account Type Initial Subsequent Regular Accounts $2,000 $250 IRA Accounts $1,000 $250 For automatic investment plans, the minimum initial investment requirements are waived if you establish a $100 monthly investment plan. For an account that has met the minimum initial investment requirement described above, you may make subsequent automatic investments of $50. The Fund may waive investment minimums and applicable service fees for certain investors. To buy shares, contact your financial professional or open an account by completing and signing an application (available at www.calvert.com or by calling 800-368-2748).
